DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	In line 10 of claim 2, “through aerator” should be --through the aerator--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	In lines 4 and 5 of claim 2, the language “hanging the apparatus of the present invention on the spigot” lends ambiguity to the claim scope, in that it is unclear what is meant by “of the present invention.”  In other words, it is unclear which portions of the disclosure are encompassed by this phrase.  This self-referential claim language is unconventional and clarification is required.
	In line 6 of claim 2, “the aerator gripping portion” is an antecedent basis error, and it is unclear how many gripping portions are being referred to.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrino (US 6,401,993).
Regarding claim 1, Andrino discloses an apparatus comprising:
a hanging portion (18, 2) and a gripping portion (4) wherein:
said hanging portion (18, 2) has an upper region (18) and a lower region (2) wherein said upper region (18) is adapted to hang from a spigot of a box of wine and said lower region (2) is adapted to carry said gripping portion (4); and
said gripping portion (4) is adapted to accept the body of an aeration device (regarding all of the functional language in claim 1, the device of Andrino is capable of functioning as claimed, see MPEP 2114).  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leggett (US 7,959,033)
Regarding claim 1, Leggett discloses an apparatus comprising:
a hanging portion (1) and a gripping portion (5) wherein:
said hanging portion (1) has an upper region (16) and a lower region (11) wherein said upper region is adapted to hang from a spigot of a box of wine and said lower region is adapted to carry said gripping portion (5) (see figure 1); and
said gripping portion (5) is adapted to accept the body of an aeration device (regarding all of the functional language in claim 1, the device of Leggett is capable of functioning as claimed, see MPEP 2114).  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1 and 2 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of copending Application No. 16/879,104 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Other Prior Art
	The attached PTO-892 lists additional references which are not cited above but are considered relevant to this application, including:
	Williams (US D642,432) discloses a wine glass holder;
	Pietraroia (US D555,897) discloses a wine glass holder;
	Moore (US 2005/0205609) discloses a wine aerator (9) attached to a gripping portion (12, 13)
	Casper (US 9,415,355) discloses a wine aerator attached to a spigot;
FR 1102305
	Verbicky (US 2013/0255505) discloses a wine aerator similar to that shown in the present application; 
	Gutierrez (US 2012/0199013) discloses a wine aerator attached to a spigot; and
	Schoen (US 1,224,572) discloses a container hanging from a spigot.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799